Exhibit NEWS RELEASE Endeavour Silver Arranges CA$4 Million Special Warrant Private Placement Vancouver, Canada – December 17, 2008 - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: NYSE Alternext US) announcesthat it has arranged a CA$4 million private placement financing of special warrants brokered by certain Canadian placement agencies.The agents have an oversubscription right to place up to an additional CA$1 million and the financing is expected to close no later than December 30, 2008, subject to TSX and regulatory approvals. The private placement will consist of up to 3,080,000 special warrants priced at CA$1.30 per special warrant for gross proceeds of up to CA$4,004,000.Each special warrant is exchangeable for one common share and one half share purchase warrant. Each full share purchase warrant can be exercised to purchase an additional common share at an exercise price of CA$1.90 per share within a 5 year period from the earlier of the closing of the placement plus 60 days, or from the issuance of a final receipt for a prospectus to qualify the special warrants in all relevant Canadian jurisdictions. The agents will receive a 6% cash fee and brokers’ special warrants equal in number to 6% of the number of special warrants sold pursuant to the private placement.Each broker special warrant will be exchangeable for one broker warrant.Each broker warrant can be exercised to purchase an additional common share at CA$1.51 per share and will have the same expiry term as the share purchase warrants.The units will be subject to a four month plus one day hold period.Endeavour will use its commercially reasonable efforts to prepare and file a preliminary prospectus and final prospectus in the Canadian offering jurisdictions as soon as possible after the closing of the private placement, and seek to obtain receipts within, respectively, 45 days and 60 days after closing.If Endeavour has not filed and obtained receipts for a final Prospectus within 60 days of the date of the closing of the private placement, the placees will be entitled to receive 1.1 Common Shares (in lieu of 1 Common Share) and 0.55 Warrants (in lieu of 0.5 Warrants) on the exercise of each Special Warrant. The net proceeds of the financing will be added to working capital to fund the Company’s operating and capital plans at its two producing silver mines in Mexico and to provide additional capital for possible acquisitions in 2009. The offered securities will not be registered under the U.S. Securities Act of 1933, as amended (the “U.S. Securities Act”), and may not be offered or sold in the United States or to, or for the account or benefit of, “U.S. persons”, as such term is defined in Regulation S under the U.S. Securities Act absent registration or an applicable exemption from registration requirements. This news release shall not constitute an offer to sell or an offer to buy the securities in any jurisdiction. Endeavour Silver Corp. (EDR: TSX, EXK: NYSE Alternext US, EJD: DBFrankfurt) is a small-cap silver mining company focused on the growth of its silver production, reserves and resources in Mexico. The expansion programs now underway at Endeavour’s two operating mines, Guanacevi in Durango and the Guanajuato Project in State, coupled with the Company’s aggressive acquisition and exploration programs in Mexico should enable Endeavour to join the ranks of mid-tier primary silver producers. Suite #301 – 700 West Pender Street, Vancouver, BC, Canada, V6C 1G8 Toll free:877-685-9775(Canada &
